Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 21, 2014

                                        No. 04-13-00885-CV

                                   IN RE Gary A. CAMPBELL,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-10935
                         Honorable Janet P. Littlejohn, Judge Presiding


                                           ORDER
        On February 14, 2014, Appellant Gary A. Campbell filed his hand-written, one-page
brief. The brief does not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 38.1. Specifically, the brief does not include the following:
       Identity of Parties and Counsel,
       Table of Contents,
       Index of Authorities,
       Statement of the Case,
       Any Statement Regarding Oral Argument,
       Statement of Facts,
       Summary of the Argument,
       Prayer, or
       Appendix.
See id. No part of the brief contains any citations to the record. See id. R. 38.1(g) (“The
statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief must
contain . . . appropriate citations . . . to the record.”). The brief twice references a single section
in the Texas Family Code, but otherwise fails to list or cite any authorities to support Appellant’s
arguments. See id. (requiring “appropriate citations to authorities”). The brief contains no
certificate of service. See id. R. 9.5(e).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the formal defects described above
constitute flagrant violations of Rule 38.
      Therefore, we STRIKE Appellant’s brief and ORDER appellant Gary A. Campbell to file
an amended brief within TWENTY DAYS of the date of this order. The amended brief must
correct all of the violations listed above and fully comply with the applicable rules. See,
e.g., id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike
the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file
a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if
an appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court